EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Rudawitz on 08/10/2022.
The application has been amended as follows: 

	Amend claim 11 to define --A beam comprising an elongated beam segment having a first end and a second end and a length therebetween and an interlocking joint portion extending from the second end, the interlocking joint portion having at least one protrusion and at least one recess,
wherein the elongated beam segment is formed from an engineered wood product having a layered structure comprising:
	at least one recess layer having a first length extending from the length of the elongated beam segment; and
	at least one protrusion layer having a second length extending from the first end so as to be greater than the first length to form the interlocking joint portion,
wherein the at least one recess layer and the at least one protrusion layer are rigidly attached to each other, [[and]]
wherein the at least one protrusion has a dimension greater than a width of the elongated beam segment,
wherein the at least one recess layer and the at least one protrusion layer have multiple layers, and
wherein the interlocking joint portion is configured to rotatably couple to an interlocking joint portion of a second elongated beam segment to form an angle between the respective elongated beam segments.--;

Amend lines 4-5 of claim 12 to define --within [[a]] the second elongated beam segment--;

Amend claim 13 to define --The beam of claim 11, wherein the dimension of the at least one protrusion [[has]] is a dimeter 

Allowable Subject Matter
Claims 1-7, 9-18, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record do not disclose nor render obvious the claimed invention which requires, among other features, a beam formed from engineered wood product, where the beam is formed with an interlocking portion with protrusions and recesses and such protrusions and recesses are formed from one or more respective layers of the layered wood material. Furthermore, such a beam is configured to rotatably couple to an interlocking portion of a second elongated beam segment and form an angle between such beam segments. King studs used to form door frames, as taught in Fare (U.S. Patent 9,163,428), are usually attached to door jamb elements that are of smaller length, where such an assembly can be considered a layered wood product with a protrusion layer formed by the king stud that extends past the jamb elements that can be considered to form a recess layer. However, such a layered wood product cannot be considered a layered engineered wood product, as would be understood by one of ordinary skill in the art, nor is it configured to rotatably couple to a second elongated beam segment of similar construction due to the shape of the protrusion and recess and interference between such elements when two similar elongated beam segments are rotatably coupled to one another and it would be impermissible hindsight to modify such a king stud assembly to meet each and every feature of the claimed invention as presently defined.
Gulbrandsen et al. (U.S. Patent 8,869,484) and Boothe (U.S. Patent 4,697,305) disclose metal constructions that are layered and configured to rotate relative to one another to form an angle between beam segments. However, it would not have been obvious to have constructed such layers so as to be an engineered wood product as defined and it would render such inventions inoperable for their intended purpose to modify such prior art inventions to be constructed from layered engineered wood as defined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635